Name: 2000/770/EC: Decision by the Representatives of the Governments of the Member States, meeting within the Council, of 3 October 2000 on the provisional application of the Internal Agreement between Representatives of the Member States, meeting within the Council, on the financing and administration of Community Aid under the Financial Protocol to the Partnership Agreement between the African, Caribbean and Pacific States and the European Community and its Member States signed in Cotonou (Benin) on 23 June 2000 and the allocation of financial assistance for the Overseas Countries and Territories to which part Four of the EC Treaty applies
 Type: Decision
 Subject Matter: economic policy;  economic geography;  cooperation policy;  European construction
 Date Published: 2000-12-15

 Avis juridique important|42000D1215(01)2000/770/EC: Decision by the Representatives of the Governments of the Member States, meeting within the Council, of 3 October 2000 on the provisional application of the Internal Agreement between Representatives of the Member States, meeting within the Council, on the financing and administration of Community Aid under the Financial Protocol to the Partnership Agreement between the African, Caribbean and Pacific States and the European Community and its Member States signed in Cotonou (Benin) on 23 June 2000 and the allocation of financial assistance for the Overseas Countries and Territories to which part Four of the EC Treaty applies Official Journal L 317 , 15/12/2000 P. 0354 - 0354Decision by the Representatives of the Governments of the Member States, meeting within the Council,of 3 October 2000on the provisional application of the Internal Agreement between Representatives of the Member States, meeting within the Council, on the financing and administration of Community Aid under the Financial Protocol to the Partnership Agreement between the African, Caribbean and Pacific States and the European Community and its Member States signed in Cotonou (Benin) on 23 June 2000 and the allocation of financial assistance for the Overseas Countries and Territories to which part Four of the EC Treaty applies(2000/770/EC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITY, MEETING WITHIN THE COUNCIL,Having regard to the Treaty establishing the European Community,Having regard to the ACP-EC Partnership signed in Cotonou (Benin) on 23 June 2000, hereafter referred to as the "ACP-EC Agreement",Having regard to the draft from the Commission,Whereas:(1) The ACP-EC Agreement will not enter into force until the constitutional requirements of each Member State have been completed in accordance with Article 93 thereof.(2) The ACP-EC Committee of Ambassadors took a Decision on 28 February whereby transitional measures applicable until 1 August 2000 were adopted.(3) In accordance with Article 366(3) of the Fourth ACP-EC Convention, as amended by the agreement signed in Mauritius on 4 November 1995, the ACP-EC Council of Ministers has adopted through Decision 1/2000 1(1) transitional measures to cover the period between 2 August 2000 until the ACP-EC Agreement enters into force.(4) In accordance with Article 6 of Decision 1/2000, the Member States and Community will be required to take the steps appropriate to each of them with regard to the implementation of the transitional measures.(5) The Member States, meeting within the Council, have reached a consensus concerning an Internal Agreement on the financing and administration of Community aid to the ACP States that corresponds to the provisions on programming and implementation of the Agreement. This Agreement will not enter into force before adoption by each Member State in accordance with its own constitutional requirements.(6) Certain provisions of the Internal Agreement should be applied on a provisional basis pending its entry into force,HAVE DECIDED AS FOLLOWS:Article 1The following provisions of the Internal Agreement relating to the 9th European Development Fund shall be applied provisionally as of the date of adoption of this Decision:(1) Articles 14, 15, 16, 19(1), 19(2), 19(3) and 19(4) relating to the implementation of the programming process;(2) Articles 21 to 27 for the purposes of the implementation of the programming process;(3) Articles 29 and 30 for the purposes of the preparation of the functioning of the Investment Facility; and(4) Article 31 for the purposes of the adoption of the Financial Regulation.Article 2This Decision shall remain in force until the entry into force of the Internal Agreement, but no longer than 1 June 2002.The Representatives of the Governments of the Member States may decide to extend its applicability.It shall be published in the Official Journal of the European Communities.Done at Brussels, the 3 October 2000.On behalf of the Governments of the Member StatesThe PresidentC. Pierret(1) OJ L 195, 1.8.2000, p. 46.